 Case 1:21-mj-00036-JCN Document 31 Filed 04/28/21 Page 1 of 1                     PageID #: 43




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

UNITED STATES OF AMERICA                     )
                                             )
v.                                           )               Case No. 1:21-mj-36-JCN
                                             )
DAVID PHILLIPS                               )

 DEFENDANT’S WITHDRAWAL OF MOTION TO REOPEN DETENTION HEARING

       The defense now withdraws the motion to reopen detention hearing docketed as ECF

document #26.


4/28/21
                                                             /s/ Luke Rioux
                                                             Luke Rioux (9915)
                                                             Attorney for Defendant


                                CERTIFICATE OF SERVICE

I, Luke Rioux, Esq., hereby certify that on April 28, 2021 I have caused this motion to be
electronically filed with CM/ECF system which will send electronic notice of this filing to all
parties.

                                                             /s/ Luke Rioux
                                                             Luke S. Rioux (Bar #9915)
                                                             Attorney for Defendant
                                                             97A Exchange St #404
                                                             Portland ME 04101
                                                             207-358-4909
                                                             luke@rdcplawyers.com
